Exhibit 10.1

 

CONSENT, AGREEMENT AND JOINDER TO AMENDED AND RESTATED IDA AGREEMENT

 

This CONSENT, AGREEMENT AND JOINDER (this “Consent, Agreement and Joinder”),
dated as of October 6, 2020, is undertaken by TD Ameritrade, Inc. (“TDA”), TD
Ameritrade Clearing, Inc. (“TDA Clearing”), TD Ameritrade Trust Company
(together with TDA Clearing, the “TDA Broker-Dealers”) and Charles Schwab &
Co., Inc. (“CS&Co.” and together with the TDA Broker-Dealers, the
“Broker-Dealers”).

 

WHEREAS, The Charles Schwab Corporation (“Schwab”) is party to the Agreement and
Plan of Merger, dated November 24, 2019 (as amended, the “Merger Agreement”), by
and among Schwab, Americano Acquisition Corp. (“Merger Sub”) and TD Ameritrade
Holding Corporation;

 

WHEREAS, TD Bank USA, National Association, a national bank with its main office
in the State of Delaware (“TD Bank USA”), TD Bank, National Association, a
national bank with its main office in the State of Delaware (“TD Bank,” and
together with TD Bank USA, the “Depository Institutions”) and Schwab have
entered into an Amended and Restated Insured Deposit Account Agreement, dated as
of November 24, 2019 (the “Amended and Restated IDA Agreement”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.Joinder of TDA and the Broker-Dealers. Effective as of the Effective Time (as
defined in the Merger Agreement), each of TDA and the Broker-Dealers hereby
agree to be party to the Amended and Restated IDA Agreement and each shall be
entitled to all applicable rights (and subject to all applicable obligations) of
either Schwab or the “Broker-Dealers” (as defined in the Amended and Restated
IDA Agreement, and hereinafter referred to as the “IDA Broker-Dealers”) under
the Amended and Restated IDA Agreement, including that:  (i) TDA and the
Broker-Dealers shall be bound by all covenants, agreements, representations,
warranties and acknowledgements made by Schwab, as applicable, on behalf of the
IDA Broker-Dealers in the Amended and Restated IDA Agreement as of the date
hereof as set forth in and in accordance with the terms of the Amended and
Restated IDA Agreement; (ii) TDA and the IDA Broker-Dealers shall have the
benefit of all covenants, agreements, representations, warranties and
acknowledgements made by the Depository Institutions, to Schwab in the Amended
and Restated IDA Agreement as set forth in and in accordance with the terms of
the Amended and Restated IDA Agreement and (iii) TDA and the IDA Broker-Dealers
shall perform all obligations and duties of TDA and the Broker-Dealers, as
applicable, in accordance with the Amended and Restated IDA Agreement.  Nothing
herein is intended to expand or constrict the rights or obligations of the
Depositary Institutions beyond those set forth in the Amended and Restated IDA
Agreement other than to give each of TDA and the Broker Dealers the right to
enforce the obligations of the Depositary Institutions to Schwab as applicable
to TDA or such Broker-Dealer and to give the Depositary Institutions the right
to enforce the obligations of Schwab as against TDA and the Broker-Dealers as
applicable to such party. For the avoidance of doubt, Schwab shall remain party
to the Amended and Restated IDA Agreement and shall be entitled to all
applicable rights (and subject to all applicable obligations) under the Amended
and Restated IDA Agreement.

 





 

 

2.Consent and Agreement. In accordance with Section 35 of the Amended and
Restated IDA Agreement, each of TDA and the TDA Broker-Dealers hereby consent
and agree to the Amended and Restated IDA Agreement (which is an amendment and
restatement of the 2013 IDA (as defined in the Amended and Restated IDA
Agreement), which is superseded and of no further force or effect effective as
of the Effective Time).

 

3.Effective Time of Amended and Restated IDA Agreement. The Amended and Restated
IDA Agreement will become effective as of the Effective Time (as defined in the
Merger Agreement) instead of the Closing.

 





 

 

IN WITNESS WHEREOF, TDA and each of the Broker-Dealers have caused this Consent,
Agreement and Joinder to be executed by their duly authorized officers effective
as of the date first above written.

 

  CHARLES SCHWAB & CO., INC.           By: /s/ Peter Crawford     Name: Peter
Crawford     Title: Executive Vice President and Chief Financial Officer        
          TD AMERITRADE, INC.           By: /s/ Jon C. Peterson     Name: Jon C.
Peterson     Title: Chief Financial Officer                   TD AMERITRADE
CLEARING, INC.           By: /s/ Jon C. Peterson     Name: Jon C. Peterson    
Title: Chief Financial Officer                   TD AMERITRADE TRUST COMPANY    
      By: /s/ John D. Newman     Name: John D. Newman     Title: President &
Chief Executive Officer

 

[Signature Page to Consent, Agreement and Joinder to Amended and Restated IDA
Agreement]

 





 

 

The foregoing Consent, Agreement and Joinder is hereby accepted and agreed to as
of the date first above written.

 

TD BANK USA, NATIONAL ASSOCIATION         By: /s/ Gregory Braca     Name:
Gregory Braca     Title: President & CEO               TD BANK, NATIONAL
ASSOCIATION         By: /s/ Gregory Braca     Name: Gregory Braca     Title:
President & CEO               THE CHARLES SCHWAB CORPORATION         By: /s/
Peter Crawford     Name: Peter Crawford     Title: Executive Vice President and
Chief Financial Officer  

 

[Signature Page to Consent, Agreement and Joinder to Amended and Restated IDA
Agreement]

 





 